                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


MICHAEL SHEEAN,
              Plaintiff,                           No. 18-11532
v.                                                 District Judge George Caram Steeh
                                                   Magistrate Judge R. Steven Whalen
CONVERGENT OUTSOURCING, INC.,
              Defendant.
                                         /

                                          ORDER
       Before the Court is Plaintiff’s motion for an order to show cause why Defendant

should not be sanctioned for failure to comply with this Court’s November 1, 2018
discovery order [Doc. #23].
       On November 1, 2018, the Court entered an order directing Defendant to serve

responses to Plaintiff’s discovery requests within seven days. Defendant did not comply
with that order, and to date has not produced the discovery responses.

       Ordinarily failure to comply with the Court’s discovery order would be

sanctionable under Fed.R.Civ.P. 37. However, Defendant states that its lead attorney

abruptly resigned from the Varnum law firm, stating that the attorney’s “decision to stop
practicing law for the foreseeable future was unexpected and with no appreciable notice
to Varnum.” Defendant’s Response [Doc. #25], ¶3.

       This attorney’s resignation from the Varnum firm has resulted in the delay of
discovery responses in other cases as well, and the Court is satisfied that the law firm is
taking good-faith and diligent action to remedy the situation. The Defendant itself is not

responsible for any delays. There would be no marginal punitive or deterrent value in

                                             -1-
imposing monetary sanctions at this time. The goal is for the Plaintiff to obtain discovery
within a reasonable time, and this Order will accomplish that goal.

       Accordingly, Plaintiff’s motion for show cause order [Doc. #23] is DENIED.
       Defendant will serve responses to Plaintiff’s discovery requests, and well as its

initial disclosures, no later than December 14, 2018. Because responses to the
interrogatories and document requests were not timely produced, objections to those
discovery requests are deemed waived.
       Defendant’s failure to comply with this Order will result in sanctions under Rule

37.
       IT IS SO ORDERED.

                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE
Dated: November 25, 2018




_________________________________________________________________
                     CERTIFICATE OF SERVICE
       I hereby certify on November 25, 2018, I electronically filed the foregoing paper
with the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on November 25, 2018.

                                          s/Carolyn Ciesla
                                          Case Manager to
                                          Magistrate Judge R. Steven Whalen




                                            -2-
